Larry Furrow and Keller
                                                                    Williams Legacy




                        Fourth Court of Appeals
                               San Antonio, Texas
                                   December 23, 2015

                                  No. 04-15-00074-CV

                                     Stacey SCOTT,
                                        Appellant

                                            v.

                  Larry FURROW and Keller Williams Legacy Group,
                                  Appellees

              From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 13-1125-CV
                       Honorable W.C. Kirkendall, Judge Presiding


                                     ORDER
    Appellant's unopposed motion for extension of time to file reply brief is hereby
GRANTED. Time is extended to January 5, 2016.

      It is so ORDERED on December 23, 2015.

                                                 PER CURIAM



      ATTESTED TO: ________________________________
                   Keith E. Hottle
                   Clerk of Court